Citation Nr: 1200709	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from August 1991 to November 1991 and from March 1993 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant testified before the undersigned Veterans Law Judge at a September 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issue on Appeal

The Veteran's claim of service connection for an acquired psychiatric disorder was last denied by an unappealed RO decision dated April 1999.  However, subsequent to this rating decision, additional pertinent service records were associated with the claims folder.  As these records were not part of the claims file at the time of the April 1999 denial, and are relevant to the instant claim, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, specifically PTSD.  However, for the reasons discussed below, additional development is necessary with respect to this issue prior to adjudication on the merits.

With respect to the Veteran's claim of service connection for PTSD, in which the claimed stressor alleges personal trauma, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999); See also VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

These "other types of evidence" may corroborate his account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault.

The Veteran has submitted statements from Dr. R.F., his treating VA psychologist.  In these statements, Dr. R.F. outlines a number of "markers" in support of his opinion that the Veteran's claimed in-service assault occurred, and that the Veteran currently suffers from PTSD due to this in-service stressor.  For example, in August 2009, Dr. R.F. notes the Veteran had "considerable problems" with superior officers after the alleged assault in 1994.  Dr. R.F. also notes the Veteran's complaints of, and treatment for, a bleeding rectum, as well as his in-service incarceration and mental health treatment, are indicative of an in-service sexual assault.

In reviewing Dr. R.F.'s statements of record, the Board observes these statements are based solely on the Veteran's reported history and review of VA treatment records.  A review of the claims file is not a prerequisite of a probative medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, in some instances, the statements rendered by Dr. R.F. are not fully supported by the evidence of record.  In this regard, the Board notes that the Veteran's service personnel records indicate he was counseled for borderline disrespect and failure to follow orders and directions as early as October 1993, several months before the alleged assault.  Furthermore, while Dr. R.F.'s August 2011 statement appears to indicate the Veteran was incarcerated solely on the basis of his assailants accusations, a December 1994 Record of Conviction by Court-Martial indicates the Veteran was directly disrespectful to a noncommissioned officer.

In light of the Veteran's claimed stressors, and the evidence of record, the Board finds that the Veteran should be provided a VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether his currently diagnosed PTSD is etiologically related to this, or any other verified in-service stressor(s).  An opinion should also be obtained regarding any relationship between service and any other current psychiatric diagnosis.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any outstanding service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs which reflect special pay status, travel vouchers, and all TDY orders.  The AOJ should also search for records related to the Veteran's request for reassignment and his incarceration in December 1994.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2. Print and associate with the claims file all records related to the Veteran's application for Social Security Administration disability benefits.

3. After the above development has been completed and all obtained records are associated with the claims file, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist other than Dr. R.F., to determine the existence and etiology of any psychiatric disorder found, to include PTSD.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a. whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b. whether it is at least as likely as not (probability of at least 50 percent) as not that any currently manifested PTSD is etiologically related to the Veteran's in-service stressor(s).  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record.

c. If a psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such disorder is etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


